ON MOTION

ORDER

R. Renee Shokoohe moves without opposition for reconsideration of the court’s March 14, 2006 order dismissing her petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, with Rule 15(c) statement attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Shokoohe’s motion for reconsideration is granted.
(2) The court’s March 14, 2006 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Shokoohe’s brief is due within 30 days of the date of filing of this order.